In our opinion the complaint and Trumid’s cross complaint against Gamewell alleges active and passive negligence and, therefore, impleader is proper. A cross complaint or a third-party complaint is deemed sufficient on the pleadings if there is any possibility of liability over against a third party (Putvin v. Buffalo Elec. Co., 5 N Y 2d 447; Marzella v. Carlson Hoist & Mach. Co., 280 App. Div. 955; Robinson v. Binghamton Constr. Co., 277 App. Div. 468; Schoenfeld v. Four Leaf Clover Realty Corp., 273 App. Div. 824). Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.